Per Curiam.
Such a rule on a Justice, implies that he is in default, and ought not therefore to be granted, unless it appears by affidavit, that the writ has been delivered to the Justice, and that he has been called on in a reasonable time thereafter, for his return to it, and that he neglects or refuses to deliver it. At least the counsel should be able to state as a fact within his own knowledge, that the writ had been delivered to the Justice, and that he had been called upon or his return to it, in a reasonable time.

The rule refused.